DETAILED ACTION

Status of Claims

Claims 1-20 are currently pending and have been examined in this application.  This FINAL communication is in response to amendment submitted on 9/16/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments


Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant:  “The present claims cannot be seen to even remotely correspond to the examples of Certain Methods of Organizing Human Activity subject matter groupings. The present claims are directed to, inter alia, a method for (a) responsive to receiving instructions to initiate settlement of a transaction via a real-time payment system, by an issuer bank computing device and transmitted from a payment card account system, debiting a particular amount offunds from a customer's bank account for a purchase of goods or services between the customer and a merchant and, after debiting the particular amount of the funds, initiating a real-time payment system transaction with the real-time payment system to provide the particular amount of the funds to an acquirer bank computing device for the merchant to settle a purchase of the goods or services, the real-time payment system transaction being initiated via a point-of-sale device by the customer located at a point-of-sale location for the merchant, where the real-time payment system is capable of settling the real-time payment system transaction faster than a conventional9 payment card account system, the real-time payment system utilizing asynchronous messaging; (b) receiving, by the issuer bank computing device, an indication, from the real-time payment system, that the initiated real-time payment system transaction failed; and (c) in response to said indication, transmitting an advice message, by the issuer bank computing device, to a payment card system processor of the payment card account system to automatically initiate, without a further user input, settlement of the purchase of goods or services via a settlement system associated with the payment card account system, the settlement comprising transferring the particular amount of the funds from the issuer bank computing device to the acquirer bank computing device. . Accordingly, Applicant submits that the pending claims cannot be seen to recite an abstract idea under Prong One of Step 2A and are therefore patent-eligible.” 



Examiner: The argument is unpersuasive.  The claims are still directed to a certain method of organizing human activity as a fundamental economic practice or commercial or legal interaction per the 101 rejection below (despite Applicant’s reference to additional elements which are considered to be parsed from the abstract idea).


Issue #2
Applicant:  “Applicant further submits that the present claims are clearly directed to a practical application under Prong Two, at least because the claims are directed to a technical improvement. As noted in the 2019 Guidance, integration of the exception in a practical application may include "an improvement in the functioning of a computer, or an improvement to another technology or technical field". 2019 Guidance, page 19, lines 14-18. Moreover, Applicant respectfully notes M.P.E.P. § 2106.04(a), which unequivocally states "CLAIMS THAT ARE DIRECTED TO IMPROVEMENTS IN COMPUTER FUNCTIONALITY OR OTHER TECHNOLOGY ARE NOT ABSTRACT." Applicant notes that improvements to technology are presented in claimed subject matter, such as improvement in speed and completion of processed transactions may be achieved. Such improvements are described at, e.g., page 2, line 24 - page 3, line 8; and page 3, line 28 - page 4, line 11 of the specification of the present application as reproduced below (with emphasis added): 



Other types of payment systems exist besides payment card account systems of the type illustrated in FIG. 1. For example, there are currently in operation around the world more than two dozen so-called “real-time payment systems.” In such systems, a payment transaction may be initiated and completed within a time span of a few minutes or less up to about a few hours. Examples of such systems include UPI/IMPS in India, Zengin in Japan and FPS in the United Kingdom. These real-time payment systems have central infrastructure, which clears and posts transactions to beneficiary bank accounts. However, in many such systems, a small proportion of transactions fail but such failures are not rare. In some real-time payment systems, the failure rate for transactions may run at about 5%. The structure of real-time payment systems includes asynchronous messaging such that failure of a transaction may not be signaled until after a considerable lapse of time. This drawback of real-time payment systems has generally been regarded as making them unsuitable for use at the point of sale for purchase transactions between a customer/consumer and a merchant. Absent this drawback, real-time payment systems would present desirable features, such as more rapid access to purchase transaction proceeds for merchants and use by consumers who lack creditworthiness.

In general, and for the purpose of introducing concepts of embodiments of the present disclosure, according to a payment system disclosed herein, in ordinary course, merchants are paid for purchases via a real-time payment system. In the payment system disclosed herein, when a real-time payment system transaction fails, funds are transferred to the merchant through the intervention of a payment card account system and clearing/settlement of the transaction occurs via the settlement system associated with the payment card account system.

With this arrangement, because the real-time payment system is backed up by a payment card account system, the reliability of the overall system is sufficient to allow real-time payment transactions to be the normal mode of payment to the merchant. With real-time payment transactions, the merchant receives the funds arising from a purchase transaction more rapidly than with conventional payment card account system settlement transactions. At the same time, consumers may be enabled to perform cashless transactions even if they are not creditworthy enough to be provided with credit card accounts, and consumers need not open an account other than a bank account. 

At block 502 in FIG. 5A, a purchase transaction involving the merchant 206 occurs at the point of sale. At 520 in FIG. 5A, the issuer 214 debits the transaction amount from the consumer's bank account and initiates a transaction in the real-time payment system 216 to transfer the transaction amount to the acquirer 208 for the benefit of the merchant. In the usual case where the issuer rapidly (say, within 3 to 4 seconds) receives an indication that the real-time payment system transaction was successfully executed (i.e., contrary to assumptions which underlie the process as presented in FIGS. 5A/5B), then the payment transaction process may end with step 522. However, to the contrary, it is assumed that with perhaps some lapse of time following step 522, the issuer 214 (as indicated at step 524 in FIG. 105A) receives an indication from the real-time payment system 216 that the real-time payment system transaction initiated at 520 has failed. In response to that indication, the issuer (as indicated at step 526 in FIG. 5A) transmits an advice message via the payment card account system 213 to the payment system processor 212. The advice message indicates that the merchant (who was not paid via the real-time payment system 216) is to be credited with the transaction amount via operation of the payment card account system 213. It may be assumed that the payment system processor 212 receives the advice message transmitted from the issuer 
214. 



Turning now to FIG. 5B, the discussion of the process continues. At 528 in FIG. 5B, the payment system processor 212 generates a suitable message to implement the advice message. In some embodiments, a known message type (such as the message type referred to as a "Fee Collection" message) may be repurposed for implementing the advice message. At 530, the message generated at 528 is transmitted via the payment network 210 to the acquirer 208. 

Thereafter, as indicated at 532 in FIG. 5B, the payment indicated by the message generated at 528 and transmitted at 530 is accomplished via the normal settlement process associated with payment card account system transactions and is carried out via the payment card account system settlement system 218. As a result of this settlement activity, the transaction amount is transferred from the issuer 214 to the acquirer 208. In terms of timing, the settlement activity may occur on the usual time scale for operation of a payment card account system, say, one or two days or later after the steps which occurred at 502 to 530. Consequently, when the real-time payment system transaction fails (as assumed to be the case in the process of FIGS. 5A/5B) the merchant does not have access to the purchase transaction proceeds until settlement via the payment card account system settlement system 218 occurs; by contrast, when the real-time payment system transaction succeeds, the merchant enjoys access to the purchase transaction proceeds in "real time." 

Thereafter, as indicated at 532 in FIG. 5B, the payment indicated by the message generated at 528 and transmitted at 530 is accomplished via the normal settlement process associated with payment card account system transactions and is carried out via the payment card account system settlement system 218. As a result of this settlement activity, the transaction amount is transferred from the issuer 214 to the acquirer 208. In terms of timing, the settlement activity may occur on the usual time scale for operation of a payment card account system, say, one or two days or later after the steps which occurred at 502 to 530. Consequently, when the real-time payment system transaction fails (as assumed to be the case in the process of FIGS. 5A/5B) the merchant does not have access to the purchase transaction proceeds until settlement via the payment card account system settlement system 218 occurs; by contrast, when the real-time payment system transaction succeeds, the merchant enjoys access to the purchase transaction proceeds in "real time." 


In view of the foregoing, Applicant respectfully submits that the claims do not recite an abstract idea and, even if determined to recite an abstract idea, clearly integrate the abstract idea into a practical application. Accordingly, the claims are not directed to an abstract idea and are eligible under 101.

Examiner:  The abstract idea is not integrated into a practical application as an improvement to technology.  The applicant still has not directly addressed how this is an improvement to technology beyond generally linking to a particular technological environment.  Per the rationale provided in the 101 rejection below, the rejection is maintained.



No Prior Art rejection

Claims 1-12 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

in response to said indication, transmitting an advice message, by the issuer bank computing device, to a payment card system processor of the payment card account system to automatically initiate, without a further user input, settlement of the purchase of goods or services via a settlement system associated with the payment card account system


The closest prior art of record includes:

Dunjic (US 20180365670) provides real-time execution of data exchanges between computing systems based on selectively allocated parameters.

Muthukrishnan (US 20170169406) provides a system that allows a user to stay in the same purchase session and the same checkout flow, even when payment is declined. 

Balasubramanian (US 20130211934) provides a system to process a transaction between a customer and merchant at a physical POS device using alternative payments like PayPal.
	



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 10 as the claim that represents the claimed invention for analysis and is similar to method Claim 1.  Claim 10 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


receiving, by an issuer bank computing device, an instruction from a payment card account system to debit a consumer bank account and credit an account belonging to the merchant; checking a status of the consumer bank account; debiting a transaction amount from the consumer bank account; responsive to the receiving of the instructions and the debiting of the transaction amount from the consumer bank account, initiating settlement of a real-time payment system transaction with a real-time payment system to credit the transaction amount to the merchant for a purchase of goods or services between a customer and a merchant, the real-time payment system transaction being initiated via a point-of-sale device by the customer located at a point-of-sale for the merchant, wherein the real-time payment system is capable of settling the real-time payment system transaction faster than a conventional payment card account system, the real-time payment system utilizing asynchronous messaging; routing a transaction approval message to a bank that serves the merchant; receiving, by the issuer bank computing device, an indication, from the real-time payment system, that the initiated real-time payment system transaction failed; in response to said indication, transmitting an advice message, by an issuer bank computing device, via the payment card account system; said advice message to automatically initiate, without a further user input, settlement to credit the transaction amount to the merchant; and responsive to initiating the settlement, transferring the transaction amount to an acquirer bank computing device that services the merchant, said transferring performed in a transaction settlement system associated with the payment card account system.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or a commercial or legal interaction) of settling a transaction using an alternate payment method upon transaction failure.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The computing devices, payment card account system, payment system processor, real-time payment system, point-of-sale device, asynchronous messaging, and transaction settlement systems in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 & 10 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1 & 10 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Fridman (US 20160132884) provides a method for facilitating a purchase using a back-up credit card when a transaction fails while requiring user confirmation.

Simakov (US 8401904) provides real-time payment authorization for use in a proxy card payment system including a real-time request to override a declined transaction.

Subramanya (US 20190005492) provides a method for journaling transactions and identifying and correcting transaction errors.

McShirley (US 20190197506) provides a method for enabling merchants to settle credit
card batches in real time.

Ledford (US 20170221066) provides a method for conducting a real-time payment settlement transaction.

Modi (US 20120066131) provides a money transfer service with authentication using Visanet. 

Guo (NPL) discusses a mechanism for near real-time retail payment and settlement systems.

Rao (NPL) discusses the integration of PayPal into Merchant POS hardware/software.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695